38 So. 3d 237 (2010)
J.E., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1099.
District Court of Appeal of Florida, Third District.
July 7, 2010.
Carlos J. Martinez, Public Defender, Howard K. Blumberg, Assistant Public Defender, and Patrick M. Delaney, Certified Legal Intern, for appellant.
Bill McCollum, Attorney General, and Timothy R.M. Thomas, Assistant Attorney General, for appellee.
*238 Before WELLS, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
Affirmed. See State v. R.R., 697 So. 2d 181 (Fla. 3d DCA 1997).